DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-20 are currently pending.
Priority:  This application has PRO 62/733,510 (09/19/2018).
IDS:  The IDS dated 12/16/19 was considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-18, in the reply filed on 11/3/20 is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6 which includes the following elements: “a split CnaB protein; or a Spytag and SpyCatcher; or Isopeptag and pilin-C; or SnoopTag and SnoopCatcher; or DogTag and SnoopTagJr; SdyTag and SdyCatcher,” these items are not defined in the specification and do not have a clear and accepted meaning in the art.  In addition, the specification incorporates these items by reference to Proschel et al..  However, such “essential material" may be 
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claims use terms such as “interaction” and “association” without clearly defining the metes and bounds of the claim terms.  One of ordinary skill in the art would find the use of the terms as vague and unclear as to whether the claim intends to refer to a bonding event or something less significant such as proximity.  
Regarding claim 3’s language of “counterpart polypeptide sequence covalently bound”, one of ordinary skill in the art would find the language confusing as to whether what is being referred to is a sequence or a polypeptide molecule.
Claim 5 depends from claim 2, and lacks an antecedent basis for “the covalent polypeptide tag” and “the counterpart polypeptide sequence”.
Regarding claim 6 which includes the following elements: “a split CnaB protein; or a Spytag and SpyCatcher; or Isopeptag and pilin-C; or SnoopTag and SnoopCatcher; or DogTag and SnoopTagJr; SdyTag and SdyCatcher,” these items are not defined in the specification and do not have a clear and accepted meaning in the art.  One of ordinary skill in the art would not be able to clearly determine the metes and bounds of the claims.
Regarding claim 11’s language of “comprises obtaining sequence information of the coding sequence of the macromolecule”, one of ordinary skill in the art would find the language confusing as to what the sequence information … of the coding sequence is.
Regarding claim 17, the element of “the macromolecule” has an ambiguous antecedent basis due to multiple macromolecules.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13, 14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chee et al. (US20190145982, EFD 2016-05-02).
Chee teaches detection of the interaction between a macromolecule and an interaction partner ([0302]-[0303]: “the binding agents interact with a macromolecule of interest”; claims 5-9) in a partition ([0338]), performing split-pool barcoding (claim 9; [0630]; [0302]: “Multiple cycles of binding events build historical binding information on the recording tag co-localized with the macromolecule”), and obtaining identifying information from the combinatorial barcodes ([0342]: “macromolecule binding assays are converted into a nucleic acid molecule library for readout by next generation sequencing”).
Regarding claim 2, Chee teaches wherein the macromolecule is a protein ([0308]: “Examples of macromolecules include, but are not limited to peptides, polypeptides, proteins”) with an identifier barcode ([0317]: “As used herein, the term “barcode” refers to a nucleic acid molecule … providing a unique identifier tag or origin information for a macromolecule (e.g., protein, polypeptide, peptide)”).  
	Regarding claim 3, Chee teaches the barcode comprises a covalent polypeptide tag fused to the polynucleotide ([0313]: “linker refers to … a polypeptide”; [0324]: macromolecule is directly linked to a tag linked via a linker).
	Regarding claim 4, Chee teaches the polypeptide is disposed at an N-terminal region ([0140]).

Regarding claim 7, Chee teaches using an SMCC linkage ([0669]).
Regarding claim 8, Chee teaches an identifier barcode that is a random oligonucleotide of more than 5 NT ([0317]).
	Regarding claim 9, Chee teaches a terminal single-stranded oligo wherein barcoding comprises annealing and ligating ([0445]).
	Regarding claim 10, Chee teaches combinatorial barcodes comprising oligos with different sequences ([0317]).
	Regarding claim 11, Chee teaches obtaining sequence information from the combinatorial barcodes including the sequence of the macromolecule ([0317]).
	Regarding claim 13, Chee teaches wherein the macromolecule is a protein ([0308]).
	Regarding claim 14, Chee teaches wherein the candidate interaction partner is a peptide ([0312]: “’binding agent’ refers to a … a peptide”).
	Regarding claim 18, Chee teaches a third round (claim 4).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (US20190145982).
Chee teaches as detailed in the 35 USC 102 rejection of claims 1-4, 6-11, 13, 14, 18 supra and is incorporated herein.  
Regarding claims 5, Chee teaches the barcode comprises a covalent polypeptide tag fused to the polynucleotide ([0313]: “linker refers to … a polypeptide”; [0324]: macromolecule is directly linked to a tag linked via a linker) and that the macromolecule can be translated in vitro ([0407]: “synthetically produced, or recombinantly expressed”), but does not specifically teach the combination as claimed.  However, one of ordinary skill in the art would reasonably consider expressing the macromolecule via translation in vitro and covalently attaching the tag and linker to the resulting macromolecule because Chee suggests such steps and would provide for an expedient preparation of the macromolecules and arrive at the claimed invention.
Regarding claim 12, Chee teaches the macromolecules can be translated in vitro ([0407]: “synthetically produced, or recombinantly expressed”) and form a library ([0438]: “a library of macromolecules”), but does not specifically teach the combination as claimed.  However, one of ordinary skill in the art would reasonably consider expressing the macromolecule via translation in vitro to form a library of macromolecule because Chee suggests such steps and would provide for an expedient preparation of the macromolecules and arrive at the claimed invention.
Regarding claim 15, Chee teaches 10^3 or more macromolecules ([0598]), and a library of binding agents ([0318]), but does not specify a number of and interaction partners ([0312]: binding agents).  However, one of ordinary skill in the art would reasonably consider producing a large number of binding agents to form a library useful for “high throughput digital macromolecule analysis” ([0011]) and arrive at the claimed invention.

Therefore, the claims are rejected as prima facie obvious.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.